Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 25-48 are pending in the application. Claims 25-43 are under examination and claims 44-48 are withdrawn.

Election/Restriction
Applicant’s election without traverse of claims 25-43, methods of determining or monitoring lupus or pre-lupus, in the reply filed on 8/20/2021 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test).  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). Furthermore, accessing a control data set is an abstract idea because it can occur entirely within the mind. Likewise, comparing the CB-CAP levels to determine if they are elevated compared to controls is an abstract idea because it can occur entirely within the mind. Additionally, determining that the patient should be classified as exhibiting an increased level of lupus disease activity (claim 38) is an abstract idea because it can occur entirely within the mind. 
Additionally, accessing a gene copy number data set is an abstract idea because it is a mental process that can occur entirely with the mind. Likewise, determining if the number of gene copies equals or exceeds a level is an abstract idea. The recitation “if the number of C4 gene copies in the patient’s genome equals or exceeds the C4 gene copy threshold level, determining” that the patient neither has lupus nor pre-lupus is a natural correlation. The relationship between the C4 gene copy number or C4 gene copy threshold level and lupus or pre-lupus is a law of nature, as indicated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). The determination if a value equals or exceeds a threshold is also both a mathematic concept and “determining” is an abstract idea because it can occur entirely within the mind. Likewise, determining the gene copy numbers 
Additionally, “identifying a mean or median copy number” and “setting the copy number threshold” are abstract ideas because they can occur entirely within the mind and are mathematic concepts. 

The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application.  In the instant situation, the step of “receiving a blood sample” is a mere data gathering step (claims 25, 32, 38). The step of “obtaining a sample of genomic DNA” is a mere data gathering step (claims 26, 33). The step of accessing a control data (claim 25) or first control data set (claims 32 and 38) is a mere data gathering step. The step of comparing the CB-CAP levels (or first CB-CAP levels) to a control is a mere data gathering step (claims 25, 32, and 38). The step of “determining that the patient has lupus or pre-lupus” (claims 25 and 32) or “determining that the patient should be classified as exhibiting an increased level of lupus disease activity” (claim 38) is merely directed towards an abstract idea and natural correlation. The step of accessing a gene copy number set is mere data gathering (claims 25, 32), as is determining if the number of C4 gene copies in the patient’s genome equals or exceeds a threshold (claims 25, 32, and 38). The determination of copy number is also a mere data gathering step. The steps of “calculating”, “multiplying”, “generating a report, “setting”, 
The claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  In the instant situation, the step of “receiving a blood sample” is a mere data gathering step (claims 25, 32, 38). The step of “obtaining a sample of genomic DNA” is a mere data gathering step (claims 26, 33). The step of accessing a control data (claim 25) or first control data set (claims 32 and 38) is a mere data gathering step. The step of comparing the CB-CAP levels (or first CB-CAP levels) to a control is a mere data gathering step (claims 25, 32, and 38). The step of “determining that the patient has lupus or pre-lupus” (claims 25 and 32) or “determining that the patient should be classified as exhibiting an increased level of lupus disease activity” (claim 38) is merely directed towards an abstract idea and natural correlation. The step of accessing a gene copy number set is mere data gathering (claims 25, 32), as is determining if the number of C4 gene copies in the patient’s genome equals or exceeds a threshold (claims 25, 32, and 38). The determination of copy number is also a mere data gathering step. The steps of “calculating”, “multiplying”, “generating a report, “setting”, “identifying”, and “accessing a … data set” are all mere data gathering steps and abstract ideas.   The claims do not require any particular reagents that amount to significantly more than the judicial exception.  It is also noted that determining the level of a biomarker, using PCR to amplify and detect DNA, detecting DNA or enzymes in a sample, sequencing nucleic acid sequences, hybridizing a gene probe, storing and retrieving information, and performing repetitive calculations are all well-understood, routine, and conventional activities (MPEP 2106.05(d)(II)). 
Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as “diagnosing”, “predicting”, or “determining” merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena and abstract ideas exist.  Any additional element consists of using well understood, routine and conventional activity, and those 
                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 25-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahern (WO2014/124098 A1).
Regarding instant claim 25, Ahern teaches performing CB-CAP assays on blood samples obtained from patients (paras 0045 and 0047-0048). Therefore, the teachings of Ahern necessarily teach receiving a blood sample for the patient. Ahearn teaches determining if a patient has pre-lupus by receiving blood sampling data from a patient that has CP-CAP levels for the patient, accessing a control data set that has the respective CB-CAP control levels, and comparing the CB-CAP levels with the control levels to determine elevated CB-CAPs as compared to the controls, and if a number of CB-CAPs are elevated, classifying the patient as exhibiting pre-Lupus (claim 1). 
It is noted that the recitation of “otherwise: accessing ….” is not required by the claim if the CB-CAP levels are elevated.
Therefore, claims 26-28 are taught by Ahearn, as the steps recited in claims 26-28 are not required by the claim.

	Regarding claim 30, Ahern teaches that Lupus has a classification scheme with different criteria (para 0035). Ahern teaches a diagnosis of definite Lupus is made when a patient has at least 4 of 11 ACR classification criteria (para 0035). Therefore, the teachings of Ahern necessarily teach determining the patient has lupus if the patient meets a threshold level (4) of classification criteria. Ahern also teaches a class of patients who have met less than 4 criteria but are suspected to have lupus may be given a diagnosis of pre-Lupus (para 0036; para 0053; Table 3). Two and three criteria (as taught in Table 3) are greater than one criteria and less than four criteria (threshold).
	Regarding claim 31, Ahern teaches that the clinical features of patients with definite lupus include malar rash, discoid rash, photosensitivity, oral ulcer, neurologic disorder, renal involvement, serositis, antinuclear antibodies (ANA), serologic (immunologic phenomena) and hematologic (blood disorder) (Table 2). 

Regarding instant claim 32, Ahern teaches performing CB-CAP assays on blood samples obtained from patients (paras 0045 and 0047-0048). Therefore, the teachings of Ahern necessarily teach receiving a blood sample for the patient. Ahearn teaches determining if a patient has pre-lupus by receiving blood sampling data from a patient that has CP-CAP levels for the patient, accessing a control data set (first control data set) that has the respective CB-CAP control levels (respective one or more first control levels), and comparing the CB-CAP levels with the control levels to determine elevate CB-CAPs as compared to the controls, and if a number of CB-CAPs are elevated, classifying the patient as exhibiting pre-Lupus (claim 1). 

Therefore, claims 33-34 and 36-37 are taught by Ahearn, as the steps recited in claims 33-34 and 36-37 are not required by the claim.
	Regarding instant claim 35, Ahearn teaches that the CB-CAP level measurements include T-C4D, C-C4d, and E-C4d (claim 2). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahearn (WO2014/124098 A1).
Regarding instant claim 38, Ahearn teaches that CB-CAPs are unique biomarkers for monitoring disease activity in patients with lupus (para 0037). Ahern also teaches that the control level of a respective CB-CAP is from the same individual for whom a diagnosis is sought or whose condition is being monitored, but is obtained at a different time (para 0032). Ahearn teaches determining if a patient has pre-lupus by receiving blood sampling data from a patient that has CP-CAP levels for the patient, accessing a control data set (first control data set) that has the respective CB-CAP control levels (respective one or more first control levels), and comparing the CB-CAP levels with the control levels to determine elevated CB-CAPs as compared to the control levels, and if a number of CB-CAPs are elevated, classifying the patient as exhibiting pre-Lupus (claim 1). Ahern teaches that pre-Lupus refers to a pre-existing condition that may serve as a preliminary indicator that a patient is at increased risk of developing lupus (para 0026). 
Ahern does not explicitly teach determining that the patient should be classified as exhibiting an increased level of lupus disease activity if one or more first CB-CAP levels are elevated compared to control levels.
It would have been obvious to a person of ordinary skill in the art before the effective filing date that to determine that the patient should be classified as exhibiting an increased level of lupus disease activity if a number of CB-CAPs are elevated because Ahern also teaches that significantly elevated levels of CB-CAPs C4d and C3d were detected from patients with definite lupus (para 0054 and Tables 4 and 5).
However, Ahern does not explicitly teach that the first control data set has a control level for the CB-CAPs, where the blood sample is measured in a blood sample obtained from the same patient at an earlier time.

It is noted that the recitation of “otherwise: accessing ….” is not required by the claim if the one or more first CB-CAP levels are elevated. Therefore, claims 39-40 and 42-43 are taught by Ahearn, as the steps recited in claims 33-34 and 36-37 are not required by the claim.
	Regarding instant claim 41, Ahearn teaches that the CB-CAP level measurements include T-C4D, C-C4d, and E-C4d (claim 2). 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 9,863,946 B2 (herein 946). Although the claims at issue are not identical, they are not patentably distinct from each other.

It is noted that the recitation of “otherwise: accessing ….” is not required by the claim if the CB-CAP levels are elevated.
Therefore, claims 26-28 are taught by 946, as the steps recited in claims 26-28 are not required by the claim.
Regarding instant claim 29, claim 2 of 946 teaches that the CB-CAP levels comprise levels for E-C4d and B-C4d.
Regarding instant claim 29, claim 3 of 946 teaches that the CB-CAP levels comprise levels for E-C4d, P-C4d, and B-C4d.
Regarding instant claim 29, claims 4-7 of 946 teaches that the CB-CAP levels comprise levels for at least E-C4d, T-C4d, and B-C4d.


It is noted that the recitation of “otherwise: accessing ….” is not required by the claim if the one or more first CB-CAP levels are elevated.
Therefore, claims 33-34 and 36-37 are taught by 946, as the steps recited in claims 33-34 and 36-37 are not required by the claim.
Regarding instant claim 35 claim 2 of 946 teaches that the CB-CAP levels comprise levels for E-C4d and B-C4d.
Regarding instant claim 35, claim 3 of 946 teaches that the CB-CAP levels comprise levels for E-C4d, P-C4d, and B-C4d.



Claims 30-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,863,946 B2 (herein 946), as applied to claim 25 above, further in view of Ahearn (WO2014/124098 A1). 
The claims of 946 do not explicitly teach determining that the patient has lupus when a threshold level of classification criteria is met.
Regarding instant claim 30, Ahern teaches that Lupus has a classification scheme with different criteria (para 0035). Ahern teaches a diagnosis of definite Lupus is made when a patient has at least 4 of 11 ACR classification criteria (para 0035). Therefore, the teachings of Ahern necessarily teach determining the patient has lupus if the patient meets a threshold level (4) of classification criteria. Ahern also teaches a class of patients who have met less than 4 criteria but are suspected to have lupus may be given a diagnosis of pre-Lupus (para 0036; para 0053; Table 3). Two and three criteria (as taught in Table 3) are greater than one criteria and less than four criteria (threshold).
Regarding instant claim 31, Ahern teaches that the clinical features of patients with definite lupus include malar rash, discoid rash, photosensitivity, oral ulcer, neurologic disorder, renal involvement, serositis, antinuclear antibodies (ANA), serologic (immunologic phenomena) and hematologic (blood disorder) (Table 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of 946 by Ahern because both 946 and Ahern are directed to .

Claims 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. US 9,863,946 B2 (herein 946) in view of Ahearn (WO2014/124098 A1). 
Regarding instant claim 38, claim 1 of 946 teaches a method of determining whether to classify (determine) if a patient has pre-lupus by receiving a blood sample and performing cell-bound complement activation product assays on the blood sample to generate blood sampling data for the patient with the patient comprising CB-CAPs for the patient. 946 also teaches comparing the CB-CAP levels for the patient with a set of normal control levels (first control data set) to determine if the CB-CAP levels are elevated. As 946 teaches “comparing the CB-CAP levels for the patient with a set of normal control levels to determine the CB-CAPs for which the patient’s CB-CAP levels are elevated as compared to the control levels”, the teachings of 946 necessarily teach accessing a first control data set having one or more corresponding CB-CAP first control levels, as the ordinary artisan would have had to access the data set to compare the values. 946 also teaches generating a patient’s score by comparing to the first control threshold and classifying the patient as exhibiting an increased risk of developing lupus (pre-lupus).
	946 defines a “control level” as a “control level of any CB-CAP refers, in some embodiments, to a level of that CB-CAP obtained from the fluid sample of one or more individuals who do not suffer from the autoimmune, inflammatory or other disease or disorder that is of interest in the investigation. The level may be measured on an individual by-individual 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to have the control data set be measured from the same earlier time from the same patient because 946 teaches that the control level can refer to a CB-CAP level from the same patient at an earlier time for whom a diagnosis is sought. 
	However, 946 does not explicitly teach determining that the patient should be classified as exhibiting an increased level of lupus disease activity if the one or more first CB-CAP levels are elevated compared to the control levels. 
	Ahern teaches that significantly elevated levels of CB-CAPs C4d and C3d were detected from patients with definite lupus (para 0054 and Tables 4 and 5). Ahern also teaches a method of determining whether to classify a patient as exhibiting pre-lupus (claim 1).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of 946 (classify as exhibiting pre-lupus) to determine that the patient should be classified as exhibiting an increased level of lupus disease activity if a number of CB-CAPs are elevated because Ahern also teaches that significantly elevated levels of CB-CAPs C4d and C3d were detected from patients with definite lupus (para 0054 and Tables 4 and 
It is noted that the recitation of “otherwise: accessing ….” is not required by the claim if the one or more first CB-CAP levels are elevated.
Therefore, claims 39-40 and 42-43 are taught by 946, as the steps recited in claims 39-40 and 42-43 are not required by the claim.
Regarding instant claim 41, claims 4-7 of 946 teaches that the CB-CAP levels comprise levels for at least E-C4d, T-C4d, and B-C4d.

Claim 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,495,517 B2 (herein 517). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding instant claim 25, claim 1 of 517 teaches determining whether to classify a patient as exhibiting pre-Lupus by receiving a blood sample and performing cell-bound complement activation product (CB-CAP) assays on the blood sample to generate blood sampling data for the patient, and the CB-CAP patient data has a plurality of CB-CAP levels (one or more CB-CAP levels for the patient). 517 also teaches accessing a control data set comprising a control level for each of the CB-CAPs and comparing the CB-CAP levels for the patient with the control levels to determine a number of the CB-CAPs for which the patient’s levels are elevated compared to the controls. 517 also teaches that if the determined number of elevated CB-CAPs exceeds a threshold, classifying the patient as exhibiting an increased risk of developing Lupus (pre-Lupus). 



	Regarding instant claim 32, claim 1 of 517 teaches receiving a blood sample for a patient, performing cell-bound complement activation product (CB-CAP) assays on the blood to generate blood sampling data for the patient. 517 also teaches that the blood sampling data comprises a plurality of CB-CAPs (one or more CB-CAPs) for the patient. 517 also teaches accessing a control data set (first control data set) that has the control level (one or more first control levels) for each of the CB-CAPs. 517 also teaches comparing the CB-CAP levels for the patient with the control levels (one or more first control levels) to determine if they are elevated as compared to the control levels (one or more first control levels). 517 teaches that if the determined number exceeds a threshold, classifying the patient as exhibiting an increased risk of developing Lupus (pre-Lupus).
It is noted that the recitation of “otherwise: accessing ….” is not required by the claim if the one or more first CB-CAP levels are elevated.
Therefore, claims 33-34 and 36-37 are taught by 517, as the steps recited in claims 33-34 and 36-37 are not required by the claim.
	Regarding instant claim 35, claim 1 of 517 teaches that the CB-CAPs include assays for E-C4d, B-C4d, and T-C4d.

Claims 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,495,517 B2 (herein 517) in view of Ahearn (WO2014/124098 A1). 
Regarding instant claim 38, claim 1 of 517 teaches receiving a blood sample for a patient, performing cell-bound complement activation product (CB-CAP) assays on the blood to generate blood sampling data for the patient. 517 also teaches that the blood sampling data comprises a plurality of CB-CAPs (one or more CB-CAPs) for the patient. 517 also teaches accessing a control data set (first control data set) that has the control level (one or more first control levels) for each of the CB-CAPs. 517 also teaches comparing the CB-CAP levels for the patient with the control levels (one or more first control levels) to determine if they are elevated as compared to the control levels (one or more first control levels). 517 teaches that if the determined number exceeds a threshold, classifying the patient as exhibiting an increased risk of developing Lupus (pre-Lupus).
	However, claim 1 of 517 does not explicitly teach that the control data set is measured in a blood sample obtained from the same patient at an earlier time.
	517 defines a “control level” as a “control level of any CB-CAP refers, in some embodiments, to a level of that CB-CAP obtained from the fluid sample of one or more individuals who do not suffer from the autoimmune, inflammatory or other disease or disorder that is of interest in the investigation. The level may be measured on an individual by-individual basis, or on an aggregate basis such as an average. A control level can also be determined by analysis of a population of individuals who have the disease or disorder but are not experiencing an acute phase of the disease or disorder. In some embodiments, the control level of a respective CB-CAP is from the same individual for whom a diagnosis is sought or whose condition is being monitored, but is obtained at a different time” (col 5 lines 28-41).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to have the control data set be measured from the same earlier time because 517 
	However, 517 does not explicitly teach determining that the patient should be classified as exhibiting an increased level of lupus disease activity if the one or more first CB-CAP levels are elevated compared to the control levels. 
	Ahern teaches that significantly elevated levels of CB-CAPs C4d and C3d were detected from patients with definite lupus (para 0054 and Tables 4 and 5). Ahern also teaches a method of determining whether to classify a patient as exhibiting pre-lupus (claim 1).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of 517 (classify as exhibiting pre-lupus) to determine that the patient should be classified as exhibiting an increased level of lupus disease activity if a number of CB-CAPs are elevated because Ahern also teaches that significantly elevated levels of CB-CAPs C4d and C3d were detected from patients with definite lupus (para 0054 and Tables 4 and 5). The ordinary artisan would have a reasonable expectation of success because both Ahern and 517 teach detecting CB-CAPs for patients with pre-lupus.
It is noted that the recitation of “otherwise: accessing ….” is not required by the claim if the one or more first CB-CAP levels are elevated.
Therefore, claims 39-40 and 42-43 are taught by 517, as the steps recited in claims 39-40 and 42-43 are not required by the claim.	
	Regarding instant claim 41, claim 1 of 517 teaches that the CB-CAPs include assays for E-C4d, B-C4d, and T-C4d.

Claims 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,495,517 B2 (herein 517), as applied to claim 25 above, further in view of Ahearn (WO2014/124098 A1). 
The teachings of 517 are set forth above as applied to claim 25.
The claims of 517 do not explicitly teach determining that the patient has lupus when a threshold level of classification criteria is met.
Regarding instant claim 30, Ahern teaches that Lupus has a classification scheme with different criteria (para 0035). Ahern teaches a diagnosis of definite Lupus is made when a patient has at least 4 of 11 ACR classification criteria (para 0035). Therefore, the teachings of Ahern necessarily teach determining the patient has lupus if the patient meets a threshold level (4) of classification criteria. Ahern also teaches a class of patients who have met less than 4 criteria but are suspected to have lupus may be given a diagnosis of pre-Lupus (para 0036; para 0053; Table 3). Two and three criteria (as taught in Table 3) are greater than one criteria and less than four criteria (threshold).
Regarding instant claim 31, Ahern teaches that the clinical features of patients with definite lupus include malar rash, discoid rash, photosensitivity, oral ulcer, neurologic disorder, renal involvement, serositis, antinuclear antibodies (ANA), serologic (immunologic phenomena) and hematologic (blood disorder) (Table 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of 517 by Ahern because both 517 and Ahern are directed to classifying a patient as exhibiting pre-Lupus with CB-CAPs (claim 1 Ahern) and Ahern further teaches the classification criteria for Lupus.

Conclusion
Claims 25-43 are rejected.
Claims 44-48 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634